Cite as 2016 Ark. App. 533


                 ARKANSAS COURT OF APPEALS

                                       DIVISION I
                                     No. CV-16-601

                                               Opinion Delivered:   NOVEMBER 2, 2016

ARKANSAS DEPARTMENT OF      APPEAL FROM THE PULASKI
HUMAN SERVICES              COUNTY CIRCUIT COURT,
                  APPELLANT TENTH DIVISION [NO. 60JV-16-319]

V.                                             HONORABLE JOYCE WILLIAMS
                                               WARREN, JUDGE

TOMISHA LEWIS AND MINOR
CHILDREN                       SUPPLEMENTATION OF THE
                     APPELLEES ADDENDUM ORDERED


                            KENNETH S. HIXSON, Judge

       This is a dependency-neglect case.       On March 1, 2016, appellant Arkansas

Department of Human Services (DHS) exercised an emergency hold of appellee Tomisha

Lewis’s three children after Tomisha’s youngest child fell down some steps while strapped

in a child carrier. The accident occurred while Tomisha was arguing with the child’s father.

Although the child was not seriously injured, both parents were arrested and charged with

endangering the welfare of a child. The trial court entered an ex parte order for emergency

custody of the three children on March 4, 2016, and a probable-cause order was entered on

March 9, 2016.

       An adjudication hearing was held on April 6, 2016, and on the same day, the trial

court entered an order finding that DHS had failed to meet its burden of proving that the
                                 Cite as 2016 Ark. App. 533

juveniles were dependent-neglected. The trial court dismissed the petition, closed the case,

and returned the children to Tomisha’s custody.

       DHS now appeals from the order dismissing its dependency-neglect petition. On

appeal, DHS argues that Tomisha’s children were dependent-neglected as a result of

inadequate supervision and parental unfitness, and therefore that the order of dismissal

should be reversed. Because DHS has submitted a brief with an addendum that is deficient,

we are unable to reach the merits of its argument at this time, and we order DHS to

supplement its addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) provides that an appellant’s addendum shall

contain documents in the record on appeal that are essential for the appellate court to

confirm its jurisdiction, to understand the case, and to decide the issues on appeal. Pursuant

to Rule 4-2(a)(8)(i), the addendum must contain the notice of appeal. Here, DHS failed to

include in its addendum a complete copy of its notice of appeal, without which this court

is unable to confirm its jurisdiction.

       Rule 4-2(b)(4) provides that if the appellate court determines that deficiencies or

omissions in the abstract or addendum need to be corrected, but complete rebriefing is not

needed, then the court will order the appellant to file a supplemental abstract or addendum

within seven calendar days to provide the additional materials from the record to the

members of the appellate court. The appellant has seven calendar days in which to file a

supplemental addendum in compliance with this rule. We encourage appellant’s counsel,

prior to filing the supplemental addendum, to review our rules as well as the record and

addendum to ensure that no additional deficiencies are present.


                                              2
                        Cite as 2016 Ark. App. 533

Supplementation of the addendum ordered.

GLOVER and HOOFMAN, JJ., agree.

Andrew Firth, Office of Chief Counsel, for appellant.

Tabitha McNulty, Arkansas Public Defender Commission, for appellee.




                                      3